DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed reply filed on 06/22/2021 under the AFCP 2.0 program has been entered. Claims 1, 3-12, 14-20, 22, and 24 are currently pending. 

Allowable Subject Matter
Claims 1, 3-12, 14-20, 22, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 12 have been amended with the “wherein the track portion is located within a cavity that defines a first surface that contacts the movable tubing retainer, the track portion comprising a pair of opposing tracks defining a second surface and a third surface configured to slidably engage opposite sides of the track receiving portion of the movable tubing retainer; a cover plate that defines a fourth surface that faces the movable tubing retainer.” In the Final Office Action dated on May 12, 2021 this language was cited as objected to but allowable if the language was moved into the independent claims. The specific structure of the multiple surfaces and cover plate would require hindsight reconstruction to recreate the claims and therefore are found as objected to for being allowable over the prior art. For at least this reason, independent claim 1 and 12 as well as dependent claims 3-11, 14-20, 22, and 24 are found to be allowable over the prior art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746